Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding independent class 1, 20, 26, the term “cross search space hopping” is neither a term of art nor is it defined in the specification in a way that one of ordinary skill in the art can make or use the invention.


Related Art (see ISR presented 8/25/21)

D1: PAPASAKELLARIOU US 20170367046.

Regarding claim 1, PAPASAKELLARIOU teaches a method of wireless communication performed by a user equipment (UE), (D1, par. [0290] and par. [0291], 1st sentence, where the sub-band hopping is a method of wireless communication performed by a UE) comprising: 
determining a hopping pattern for a downlink control channel candidate, (D1, par. [0291], last 5 lines of the left column on page 28, and Fig. 30, where potential PDCCH transmissions correspond to the downlink control channel candidates.) wherein the hopping pattern is based at least in part on at least one of: 
a starting symbol number within a slot or a span, 
a slot number within a frame, 
a system frame number, 
a bandwidth part, 
a sub-band, 
a control resource set (CORESET) number based at least in part on the hopping pattern using cross-CORESET hopping, or 
a search space number based at least in part on the hopping 
pattern using cross-search space hopping; (See D1, par. [0291], and Fig. 30 for the hopping pattern dependent on sub-bands and a slot number. Note that the slots of the system of D1 are implicitly within a frame. See also D1, par. [0275], regarding the dependency on the downlink control resource set associated with distributed or with localized PDCCH transmissions. See also the clarity objections in Item VIII, Section 3.1.) and 

scanning for the downlink control channel candidate on a set of control channel elements (CCEs) based at least in part on the hopping pattern. (See D1, par. [0274], where decoding operations of a UE correspond to the scanning for the downlink control channel candidate.) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476